MEMORANDUM **
California state prisoner Sonny Ray Hardaway appeals pro se the district court’s order denying his motion to reconsider its sua sponte dismissal of his 42 U.S.C. § 1983 action for failure to state claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The district court did not abuse its discretion by denying Hardaway’s Fed. R.Civ.P. 59(e) motion because Hardaway did not present newly discovered evidence, demonstrate clear error, or show an intervening change in the controlling law. See Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.